     Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

TERRI BRAUN,                       )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV419-101
                                   )
CADENCE HEALTHCARE                 )
SOLUTIONS, LLC, et al.,            )
                                   )
     Defendants.                   )

                                 ORDER

     Plaintiff Terri Braun seeks leave to file an Amended Complaint in

this employment discrimination action. See doc. 43. She seeks leave

because depositions conducted in the Fall of 2020 disclosed previously

unidentified entities that allegedly exercised sufficient control over

plaintiff’s immediate employer to subject them to liability under the

relevant statutes.   See doc. 43 at 7–9.    The motion to amend is also

unopposed. See doc. 44 (indicating that defendant Cadence Healthcare

Solutions, LLC does not oppose the motion); see also S.D. Ga. L. Civ. R.

7.5 (“Failure to respond within the applicable [fourteen-day] time period

shall indicate that there is no opposition to a motion.”).
    Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 2 of 9




     The procedural posture of plaintiff’s motion is not as clear as might

be hoped. The motion states that it is brought, “pursuant to Fed. R. Civ.

P. 15 and 21,” doc. 43 at 1, though later recognizing that amendments

outside of a scheduling order’s deadline are governed by Rule 16, id. at 5.

In her substantive argument, however, plaintiff relies almost exclusively

on Rule 15’s more permissive standard. See id. at 5 (citing Maynard v. Bd.

of Regents, 342 F.3d 1281, 1287 (11th Cir. 2003)). Since the Scheduling

Order’s deadline to amend or add parties has long-since past, the

plaintiff’s passing recognition of Rule 16’s application is correct, if

underemphasized. See doc. 20 at 1 (deadline to amend or add parties was

July 30, 2019); see also Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1419

(11th Cir. 1998) (“[B]ecause [the] motion for leave to amend was filed after

the scheduling order’s deadline, [movant] must first demonstrate good

cause under Rule 16(b) before [the court] will consider whether

amendment is proper under Rule 15(a).” (citation omitted)). As Sosa

points out, then, Rule 16’s “good cause standard precludes modification

unless the schedule cannot be met despite the diligence of the party

seeking the extension.” Sosa, 133 F.3d at 1418 (quotations and citation

omitted).

                                     2
     Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 3 of 9




      Plaintiff also invokes Rule 21’s authorization that “the court may at

any time, on just terms, add or drop a party,” as a ground for the relief it

seeks. Fed. R. Civ. P. 21; see doc. 43 at 6. As discussed below, Rule 21 is

certainly implicated by the request to amend and add parties. Moreover,

plaintiff may well be correct that Rule 21 permits joinder, even in the late

stages of a case. See doc. 43 at 6. However, the Scheduling Order is clear

that its deadline applies to “motions to amend or add parties.” See doc. 20

at 1 (emphasis added). Thus, whether or not Rule 21 might be available

at later stages of a case than Rule 15, its invocation does nothing to alter

the plaintiff’s obligation to seek amendment of the scheduling order as a

condition for the instant motion.

      Given that Rule 16’s good cause standard applies to the present

request, regardless of its characterization as seeking leave to amend or to

add parties, the question before the Court is whether such good cause

exists.   The plaintiff’s failure to address the proper standard might

warrant denial of the present motion, with the understanding a motion

addressing the proper standard might still be urged. See, e.g., White v.

United States, 2020 WL 1492172, at * 2 (S.D. Ga. Mar. 23, 2020)

(“Plaintiff’s utter lack of attention to the good cause requirement of Rule

                                     3
       Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 4 of 9




16(b) falls far short of his burden to show amendment to the Scheduling

Order is justified.”). However, the Court also has broad discretion to

afford leave to amend and, as explained below, there is sufficient

information in the motion to discern good cause.               See Usry v.

EquityExperts.org, LLC, 2019 WL 1140236, at * 3 n. 3 (S.D. Ga. Mar. 12,

2019) (finding good cause based on contention that “the relevant facts

were discovered after the expiration of the initial scheduling order,” and

defendant’s non-opposition, despite the parties’ failure to address Rule

16).

       Plaintiff’s motion explains that the information leading to the

proposed amendment arose from the deposition of defendant Cadence’s

corporate representative on July 16, 2020. See doc. 43 at 2–3. That

deposition was originally noticed in June due to a stay for defendant

Woodland’s Chapter 7 bankruptcy. Id. at 2. The connections supporting

plaintiff’s theory that the proposed new defendants are plaintiff’s joint

employers were not fully established until Brogdon and Tolbert’s

depositions on September 4 and September 9, 2020, respectively. Id. at 3–

4. Brogdon’s deposition was resumed and additional information about

the extent of the proposed defendants’ integration into the existing

                                      4
    Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 5 of 9




defendants’ operations was discovered on October 7, 2020. Id. at 4.

     Plaintiff argues, and defendants do not dispute, that “to the extent .

. . delay occurred [in discovering the ownership and control structure of

the defendant entities], that delay was caused by Defendants’ failure to

properly identify the true owner of Woodlands in its corporate disclosure

statement, a fact which Plaintiff learned only after deposing Cadence’s

corporate representative,” and, importantly, after the Scheduling Order’s

deadline to amend or add parties. Doc. 43 at 7. That timeline is sufficient

to show that plaintiff could not have met the Scheduling Order’s deadline

despite her diligence, and, thus, good cause to modify the deadline. See

Sosa, 133 F.3d at 1418.

     Having concluded that modification of the Scheduling Order to

permit amendment is proper, the Court must determine whether leave to

amend is appropriate.      As this Court has succinctly explained, in

evaluating a similar amendment to add parties:

     District courts are given “extensive discretion” in determining
     whether to allow an amended complaint. Campbell v. Emory
     Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999). In exercising its
     discretion, a court considers five factors: (1) “undue delay,” (2)
     “bad faith or dilatory motive on the part of the movant,” (3)
     “repeated failure to cure deficiencies by amendments previously
     allowed,” (4) “undue prejudice to the opposing party by virtue of
     allowance of the amendment,” and (5) “futility of
                                    5
    Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 6 of 9




     amendment.” Seiger ex rel. Seiger v. Philipp, 735 F. App'x 635,
     637 (11th Cir. 2018) (quoting Equity Lifestyle Props., Inc. v. Fla.
     Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1241 (11th Cir.
     2009) ). However, “[u]nless there is a substantial reason to deny
     leave to amend, the discretion of the district court is not broad
     enough to permit denial.” Burger King Corp. v. Weaver, 169 F.3d
     1310, 1319 (11th Cir. 1999).3

     Moreover, because [plaintiff’s] proposed amended complaint adds
     defendants, joinder rules are implicated.

        Persons . . . may be joined in one action as defendants if: (A)
        any right to relief is asserted against them jointly, severally,
        or in the alternative with respect to or arising out of the
        same transaction, occurrence, or series of transactions or
        occurrences; and (B) any question of law or fact common to
        all defendants will arise in the action.

     Fed. R. Civ. P. 20(a)(2). Joinder under Rule 20 “is strongly
     encouraged” and is “construed generously ‘toward entertaining
     the broadest possible scope of action consistent with fairness to
     the parties.’ ” Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 839
     (11th Cir. 2017) (quoting United Mine Workers of Am. v. Gibbs,
     383 U.S. 715, 724 (1966) ). Still, district courts are granted broad
     discretion to permit or deny joinder. Swan v. Ray, 293 F.3d 1252,
     1253 (11th Cir. 2002).

Usry, 2019 WL 1140236, at * 3.

     Given the applicable standards, the Court finds no substantial

reason to deny leave to amend or to add the new defendants. Accordingly,

plaintiff’s motion is GRANTED.           Doc. 43.    Plaintiff is, therefore,

DIRECTED to file the proposed amended complaint, doc. 43-8, and effect

service upon the newly named defendants.
                                     6
     Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 7 of 9




      In addition to seeking leave to amend the complaint, the parties have

also indicated that they wish to further modify the Scheduling Order to

permit additional discovery. See doc. 43 at 9; see also doc. 44 at 2. The

Court will not, however, anticipate the newly added defendants’ positions

concerning the schedule. 1 The motion for such an extension is DENIED.

Doc. 43. The Court will, however, STAY all deadlines in this case for sixty

days from the date of this Order. No later than sixty days from the date

of this Order, all parties who have appeared in this case are DIRECTED

to confer and propose mutually-agreeable times for a telephonic status and

scheduling conference before the undersigned. After that conference, the

Court will enter an Amended Scheduling Order.

      In addition to the requested amendments discussed above, plaintiff

has also requested an order directing any unrepresented corporate

defendants to retain counsel. See doc. 37. As plaintiff correctly points out,

corporate defendants cannot appear pro se. See id. (citing Palazzo v. Gulf

Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985)). Currently, defendant




1
  The proposal of an additional ninety days for the newly added defendants to conduct
discovery is not unreasonable, but the conference required below will minimize the
possibility of further extension requests and ensure that the new defendants will have
an opportunity to be heard on the discovery they anticipate needing.
                                            7
      Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 8 of 9




Woodlands Healthcare and Rehab, LLC remains unrepresented. 2

Nevertheless, it is not clear that the Court has the authority, as plaintiff

requests, to “enter an order requiring [defendant] . . . to obtain counsel.” 3

Doc. 37 at 1. The Court might find an unrepresented entity had “failed to

. . . otherwise defend,” placing the entity in default. See Fed. R. Civ. P.

55(a).    However, plaintiff has not moved for either a clerk’s entry of

default, pursuant to Rule 55(a), or a default judgment, pursuant to Rule

55(b)(2).4 Since defendant Woodlands Healthcare and Rehab, LLC will be

obligated to respond to the Amended Complaint, see Fed. R. Civ. P.

15(a)(3), and it cannot effectively do so unless it is represented by counsel,



2
  To the extent that plaintiff’s motion sought direction that defendant Cadence
Healthcare Solutions, LLC retain counsel, the request is moot. See doc. 38 (Notice of
Appearance).
3
  The Court notes some oblique authority for such a procedure in Palazzo. The Court
of Appeals noted that “[w]ithout objection from defendants, the district court [. . .]
granted the motion [for prior counsel’s withdrawal], stating ‘The plaintiffs shall have
thirty (30) days . . . to secure substitute counsel [ . . .].” Palazzo, 764 F.2d at 1383. The
Court of Appeals also affirmed the district court’s “dismissal . . . for lack of proper
representation.” Id. at 1386. The undersigned, however, is precluded from disposing
of motions for injunctive relief, see 28 U.S.C. § 636(b)(1)(A), which is, perhaps, the
closest analogue to the relief the motion seeks. As discussed below, circumstances may
resolve Woodlands’ status in this case. Given those circumstances, and the lack of clear
authority for the requested order in plaintiff’s motion, the Court declines to take any
immediate action.
4
  The reference to the possibility of “entry of default judgment” in plaintiff’s proposed
order, doc. 37-1 at 1, is simply not sufficient for the Court to reconstrue the motion as
seeking relief under Rule 55.
                                             8
    Case 4:19-cv-00101-WTM-CLR Document 45 Filed 12/11/20 Page 9 of 9




it faces a rules-based deadline, independent of this Court’s instructions.

In the absence of clearer authority, however, plaintiff’s motion is

DENIED. Doc. 37.

     SO ORDERED, this 11th day
                             y of December,, 2020.

                                  ______________________________
                                   __________________________
                                  CHRIS    E L. RAY
                                   HRISTOPHER
                                     I TOPH
                                          HER
                                  UNITED STATES MAGISTRATE JU
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    9
